1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                           Case No. 17cr2226-MMA-2
                                        Plaintiff,       Related Civil Case No. 19cv716-MMA
11
12   v.                                                  ORDER DENYING DEFENDANT’S
                                                         MOTION TO VACATE AND
13   CHRISTINA LAMBERT (2),
                                                         CORRECT SENTENCE PURSUANT
14                                    Defendant.         TO 28 U.S.C. § 2255
15
                                                         [Doc. No. 68]
16
17
18
19         On September 12, 2017, Defendant Christina Lambert pleaded guilty to a two-
20   count Information charging her with conspiracy to distribute methamphetamine (Count 1)
21   and conspiracy to distribute heroin (Count 2), both in violation of Title 21, United States
22   Code, sections 841(a)(1) and 846. See Doc. No. 35. Defendant was sentenced to a
23   mandatory minimum custodial term of sixty months, concurrent on Counts 1 and 2,
24   followed by five years of supervised release. See Doc. Nos. 67, 77. Defendant now
25   moves to vacate her conviction and correct her sentence pursuant to Title 28, section
26   2255, arguing that she received ineffective assistance of counsel. See Doc. No. 68. The
27   government has filed a response in opposition to Defendant’s motion. See Doc. No. 81.
28   For the reasons set forth below, the Court DENIES Defendant’s motion.

                                                     1
                                                                                  17CR2226-MMA-2
1
2                                                 DISCUSSION
3           Section 2255 provides a prisoner in federal custody under sentence of a federal
4    court the right to move the court which imposed the sentence to vacate, set aside, or
5    correct the sentence upon several grounds, including ineffective assistance of counsel.
6    See Strickland v. Washington, 466 U.S. 668 (1984). Ineffective assistance of counsel
7    requires a showing “that counsel’s assistance was not within the range of competence
8    demanded of counsel in criminal cases.” Lambert v. Blodgett, 393 F.3d 943, 979-80 (9th
9    Cir. 2004). Further, a prisoner moving for relief under Section 2255 on this ground must
10   show “not only proof of deficient performance, but also resulting prejudice.” United
11   States v. Fabian-Baltazar, 931 F.3d 1216, 1217 (9th Cir. 2019) (citing Strickland, 466
12   U.S. at 687-88). Prejudice requires “demonstrating that ‘there is a reasonable probability
13   that, but for counsel’s errors, the result of the proceeding would have been different.’”
14   United States v. Hayat, 2019 WL 3423538 at *15 (July 30, 2019) (quoting Bonin v.
15   Calderon, 59 F.3d 815, 838 (9th Cir. 1995)).
16          Defendant first claims that her attorney was ineffective for failing to have two of
17   her prior felonies reduced to misdemeanors, which she claims would have resulted in a
18   lower sentence. See Doc. No. 68 at 20-21. Defendant relies upon California’s
19   Proposition 47, which provides a person convicted of certain felonies that have been
20   reclassified to misdemeanors opportunity to request resentencing in accordance with
21   those reclassifications.1 Here, however, even if counsel’s alleged failure to seek
22
23
24   1
       Proposition 47 is codified in California Penal Code section 1170.18, which provides in pertinent part:
25   A person who, on November 5, 2014, was serving a sentence for a conviction, whether by trial or plea,
     of a felony or felonies who would have been guilty of a misdemeanor under the act that added this
26   section (“this act”) had this act been in effect at the time of the offense may petition for a recall of
     sentence before the trial court that entered the judgment of conviction in his or her case to request
27   resentencing in accordance with Sections 11350, 11357, or 11377 of the Health and Safety Code, or
     Section 459.5, 473, 47a, 490.2, 496, or 666 of the Penal Code, as those sections have been amended or
28   added by this act.

                                                         2
                                                                                              17CR2226-MMA-2
1    reclassification of her prior offenses failed to meet the demanded level of competence,
2    Defendant cannot prove resulting prejudice because the resulting sentence would not
3    have been different than the one imposed. See Bonin, 59 F.3d at 838.
4           As a threshold matter, this Court lacks the authority to reduce Defendant’s state
5    court felony convictions to misdemeanors. Proposition 47 is codified in California Penal
6    Code section 1170.18, which enables a prisoner to request resentencing “before the trial
7    court that entered the judgment of conviction in his or her case.” Cal. Penal Code §
8    1170.18(a). Consequently, any relief under the statute must be provided by the relevant
9    state court of conviction. Id. And any such relief would not have benefited Defendant in
10   these proceedings, for two reasons.
11          First, Defendant had five prior felony drug-related convictions. See Doc. No. 41,
12   at 9-13. Pursuant to the United States Sentencing Guidelines, this corresponds to ten
13   criminal history points, placing Defendant in a criminal history category V. See id. at 15,
14   28. However, only two of Defendant’s state court felonies are potentially eligible for
15   reduction under Proposition 47. Doc. No. 41, at 11-12. Even with both of these felony
16   convictions reduced to misdemeanors, Defendant would still have six criminal history
17   points and fall under a criminal history category III.2 As such, Defendant would remain
18   subject to the minimum mandatory term pursuant to the statute of conviction. See 21
19   U.S.C. § 841(b)(1)(B).
20          Second, in United States v. Salazar-Mojica, the Ninth Circuit held that a
21   subsequent reduction of a state conviction from felony to misdemeanor status does not
22   have “any impact on the Guidelines calculation” for purposes of sentencing. 634 F.3d
23   1070, 1072-74 (9th Cir. 2011). Thus, even if Defendant’s state court felony convictions
24   were eligible for reduction under Proposition 47, she would still be subject to mandatory
25
26
27   2
      Convictions under section 11377 of the California Health and Safety Code are eligible for reduction
     according to California Penal Code Section 1170.18. Defendant has two convictions under section
28   11377, together adding four criminal history points. See Doc. No. 41

                                                        3
                                                                                            17CR2226-MMA-2
1    minimum sentencing requirements and ineligible for a sentence lower than the one
2    imposed. See id. Ultimately, Defendant cannot show “a reasonable probability that, but
3    for counsel’s errors, the result of the proceeding would have been different.” Hayat,
4    2019 WL 3423538 at *15 (quoting Bonin, 59 F.3d at 838).
5           Defendant also claims her counsel was ineffective for not securing a better plea
6    deal. See Doc. No. 68, at 14. The ineffectiveness inquiry requires Defendant to show
7    “that counsel’s assistance was not within the range of competence demanded of counsel
8    in criminal cases.” Lambert, 393 F.3d at 979-80. According to Defendant, counsel
9    advised her that accepting the plea deal would be beneficial, and that reclassifications
10   under Proposition 47 do not matter to her case. See Doc. No. 68 at 20-21. As explained
11   above, defense counsel provided Defendant with accurate legal advice: reclassifications
12   of Defendant’s prior felonies to misdemeanors would not have impacted her sentence in
13   this case.
14          Moreover, a finding of prejudice still requires Defendant to show that “but for
15   counsel’s errors, [s]he would either have gone to trial or received a better plea bargain.”
16   United States v. Howard, 381 F.3d 873, 882 (9th Cir. 2004). Defendant does not claim
17   that she would have insisted on going to trial but for counsel’s errors, only that she
18   should have received a better plea bargain and a lower sentence. See Doc. No. 68 at 20-
19   22. However, Defendant received the lowest sentence possible in light of her criminal
20   history, which could not have been reduced through retroactive application of Proposition
21   47. See Salazar-Mojica, 634 F.3d at 1072. Defendant cannot show that she would have
22   gotten a better plea bargain but for counsel’s alleged errors because she could not have
23   received a sentence below the one imposed according to federal minimum mandatory
24   sentencing requirements. Defendant fails to demonstrate the requisite prejudice.
25          Defendant’s final argument is that her counsel failed to present all mitigating
26   factors at sentencing, including her mental illness and difficult upbringing. See Doc. No.
27   68 at 22. Defendant argues she would have received a lower sentence had the Court
28   considered these factors. See id. The record belies Defendant’s claim.

                                                   4
                                                                                   17CR2226-MMA-2
1          Defense counsel did present mitigating factors on Defendant’s behalf that the
2    Court considered in arriving at the sixty-month sentence imposed. See Doc. No. 51 at 2;
3    Doc. No. 77 at 6-7. Defense counsel submitted a Sentencing Memorandum asking the
4    Court to take into consideration Defendant’s “tumultuous and chaotic childhood,
5    adolescence and adulthood,” as well as her “emotional and mental health issues,” when
6    sentencing. Doc. No. 51, at 2:2-4. During Defendant’s sentencing hearing, the Court
7    explained that it arrived at the mandatory minimum sentence of sixty months “by
8    considering a significant downward departure or equivalent variance to recognize some
9    potentially mitigating and extenuating circumstances . . . including her . . . traumatic and
10   disadvantaged upbringing [and] her compromised mental and emotional condition.” Doc.
11   No. 77 at 6-7. And even if Defendant’s attorney failed to adequately argue all mitigating
12   factors in accordance with the objective standard of reasonableness, Defendant must
13   show “not only proof of deficient performance, but also resulting prejudice.” Fabian-
14   Baltazar, 931 F.3d at 1217 (citing Strickland, 466 U.S. at 687-88). As explained above,
15   Defendant cannot show prejudice, as she was statutorily ineligible to receive a lower
16   sentence than the one imposed.
17                                          CONCLUSION
18         Based on the foregoing, the Court DENIES Defendant’s motion. The Court
19   DIRECTS the Clerk of Court to enter judgment accordingly in the related civil case and
20   terminate that action.
21         IT IS SO ORDERED.
22   DATE: November 5, 2019                  _______________________________________
                                             HON. MICHAEL M. ANELLO
23
                                             United States District Judge
24
25
26
27
28

                                                   5
                                                                                   17CR2226-MMA-2
